             Case 20-19836-AJC      Doc 16       Filed 09/21/20   Page 1 of 3




                 IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF FLORIDA
IN RE:
MARCO T. BARRIOS,                                  CASE NO. 20-19836-AJC
MARIA BARRIOS,                                     CHAPTER 13
Debtor(s).




                     NOTICE OF TEMPORARY FORBEARANCE



Bankruptcy Court Claim #:                                            Last 4 of Loan # 6149
Effective Date of Forbearance:                                            04/01/2020
Number of monthly payments in Forbearance:                                      6




SPECIALIZED LOAN SERVICING, LLC ("SERVICER") hereby provides notice
that due to a recent financial hardship resulting directly or indirectly from the
COVID-19 pandemic, the Debtor has requested, and SERVICER has provided a
temporary suspension of mortgage payments. This short-term relief would be
consistent with the COVID-19 relief available under the Coronavirus Aid, Relief,
and Economic Security (CARES) Act.
During this short-term relief, all terms and provisions of the mortgage note and
security instrument, other than the payment obligations, will remain in full force and
effect unless otherwise adjusted by this court or through a loan modification.
During the forbearance period and up to and including the time when that period
ends, SERVICER will work with the Debtor, the Debtor's attorney (if applicable)
and the bankruptcy trustee on how to address the suspended payments in the long-
term, including obtaining any necessary court consent and approval.




NtcOfTempFBA00                               1                                   5123-N-2981
             Case 20-19836-AJC     Doc 16     Filed 09/21/20   Page 2 of 3




This Notice does not constitute an amendment or modification to the Debtor's plan
of reorganization and does not relieve the Debtor of the responsibility to amend or
modify the plan of reorganization to reflect the forbearance arrangement, if required.
To the extent that this Forbearance is modified, reduced or extended, the SERVICER
will file an additional Notice with the Court.


                                            /s/ Mukta Suri
                                            Mukta Suri
                                            14841 Dallas Parkway
                                            Suite 425
                                            Dallas, Texas 75254
                                            (972) 643-6600
                                            (972) 643-6698 (Telecopier)
                                            E-mail: POCInquiries@BonialPC.com
                                            Authorized Agent for Specialized Loan
                                            Servicing, LLC




NtcOfTempFBA00                            2                                  5123-N-2981
                  Case 20-19836-AJC             Doc 16       Filed 09/21/20         Page 3 of 3



                                          CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before September 21, 2020 via electronic notice unless otherwise stated:

Debtor              Via U.S. Mail
Marco T. Barrios
466 E 56th Street
Hialeah, FL 33013-1344


Debtor              Via U.S. Mail
Maria Barrios
466 E 56th Street
Hialeah FL 33013-1344


Debtors' Attorney
Robert Sanchez, Esq
355 W 49 St.
Hialeah, FL 33012

Chapter 13 Trustee
Nancy K. Neidich
www.ch13miami.com
POB 279806
Miramar, FL 33027

US Trustee
Office of the U.S.Trustee
51 S.W. First Avenue, Ste. 1204
Miami, Florida 33130

                                                      Respectfully Submitted,


                                                      /s/ Mukta Suri
                                                      Mukta Suri




NOTICE OF TEMPORARY FORBEARANCE (DOCKET) - CERTIFICATE                                                   5123-N-2981
OF SERVICE                                                                                            PCN_COSDflt000
